Citation Nr: 0632025	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than November 21, 
2001, for service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
that granted service connection for tinnitus effective on 
November 21, 2001.  


FINDINGS OF FACT

1.  VA received the original claim of service connection for 
tinnitus on November 21, 2001.  

2.  There is no medical documentation of tinnitus prior to 
May 15, 2002.  



CONCLUSION OF LAW

An effective date earlier than November 21, 2001, the date of 
claim, for grant of service connection for tinnitus is not 
assignable.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for earlier effective date for 
service connection has been accomplished.  

The claim on appeal raises a "downstream" issue of 
entitlement to earlier effective date for service connection.  
As noted, the RO issued the rating decision on appeal 
(granting service connection for tinnitus with an effective 
date of November 21, 2001) in December 2003, and the veteran 
filed an NOD in January 2004.  

In February 2004, the RO sent a notice letter advising him 
that evidence supporting entitlement to an earlier effective 
date for service connection could include the following: 
administrative evidence of an earlier date of claim, medical 
evidence of an earlier date of entitlement, or clear and 
unmistakable error by VA.  

The veteran was afforded an opportunity to respond before the 
RO issued the SOC in March 2004, and before the case was 
forwarded to the Board in October 2004.   

The Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the February 2004 letter cited 
above satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The letter advised that VA is responsible for getting 
relevant records from any Federal agency (including military, 
VA, and Social Security Administration records) and that VA 
would make reasonable efforts to obtain relevant documents on 
the appellant's behalf from non-Federal entities (including 
non-VA medical providers, employers, and non-Federal 
government agencies).  

The letter asked the veteran to identify any additional 
sources for relevant evidence, and to either authorize VA to 
pursue records from those sources or to obtain and submit 
them on his own behalf.  The letter advised that it was his 
responsibility to make sure VA receives all requested records 
not in the possession of a Federal department and agency.  
The letter listed the evidence of record to that point, and 
asked the veteran, "If there [was] any other information or 
evidence that you think [would] support your claim, please 
let us know."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  The Board also finds that the 
fourth content-of-notice requirement has been satisfied; 
although the RO did not expressly invite him to "give us all 
you've got," the veteran was advised in detail of the 
evidence required and the evidence of record, and therefore 
was constructively advised to provide any evidence in his 
possession not already on file.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal; this is logical, 
since this is a "downstream" issue.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence.  Following the issuance of the February 2004 
letter, which satisfied VA's notice requirements, he was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in March 2004.  

At no point in the pendency of this appeal has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, service connection has already been granted, 
and the only element remaining under contention is the 
effective date pertaining to the disability; as noted, the 
letter of February 2004 discussed the evidence required to 
support that element.  

Further, the element of effective date was discussed in the 
rating decision and the SOC, which suffices for Dingess.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with development of the 
claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having records that should be 
obtained before the appeal is adjudicated.  

A medical examination is not relevant to the issue on appeal, 
and the veteran has not indicated any desire to testify 
before the RO or before the Board before his appeal is 
adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for earlier effective 
date for service connection.  


II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

In this case, the claim of service connection for tinnitus 
was received on November 21, 2001.  The RO initially denied 
service connection (see rating decision issued in July 2002) 
and the veteran timely appealed that denial (see NOD received 
in September 2004, SOC issued in July 2003, and VA Form 9 
received in September 2003).  

Thereafter, the RO reviewed the evidence and issued the 
rating decision on appeal in December 2003 granting service 
connection for tinnitus with an effective date of November 
21, 2001, the date the claim was originally received by VA.  

The veteran contends that he should have an earlier effective 
date for service connection for tinnitus because he submitted 
a claim of service connection for hearing loss in July 1990, 
from which he asserts VA should have inferred a claim for 
tinnitus as well as hearing loss.  

The veteran also asserts that he should have an earlier 
effective date because his tinnitus began in 1987 during his 
military service.  
 
In reviewing the file, the Board notes that the veteran filed 
a claim for service connection for hearing loss in July 1990, 
which was denied by a rating decision dated in October 1990.  
He filed an NOD in October 1991 and the RO issued an SOC in 
December 1991.  He did not file a substantive appeal, and the 
denial accordingly became final.  

Nothing in the correspondence to VA in the course of the 
adjudication of this claim indicates the presence of tinnitus 
(a VA audiological evaluation in August 1990 diagnosed 
bilateral mid-to-high frequency hearing impairment but was 
silent in regard to tinnitus) or any intention to assert a 
claim therefor.  

In March 1994 the veteran filed a petition to reopen his 
claim for service connection for hearing loss, which the RO 
denied by a rating decision in July 1994 that found new and 
material evidence had not been received.  He filed an NOD in 
September 1994, and the RO issued an SOC in December 1994.  

The veteran filed a VA Form 9 in February 1995.  The RO 
subsequently reopened the claim for adjudication on the 
merits but continued the denial of service connection via a 
Supplemental SOC (SSOC) in March 1995.  

The representative filed a VA 646 (Statement of Accredited 
Representative in Appealed Case), and the RO issued a rating 
decision in November 2000 that granted service connection for 
hearing loss effective on March 15, 1994, the date the RO 
received the request to reopen the claim.  

The Board has carefully reviewed the correspondence cited 
hereinabove from the veteran and by his representative to VA 
in the course of the adjudication of his claim of service 
connection for hearing loss, but finds nothing therein to 
indicate any intention to assert a claim of service 
connection for tinnitus.  

Further, there is nothing in the file to indicate that the 
veteran had been diagnosed as having tinnitus during the 
period in question, so there was no basis on which the RO 
could or should have inferred an informal claim for service 
connection for that disability.  (The VA Form 646 filed by 
the representative in September 2004 cites an alleged VA 
examination diagnosing tinnitus on May 24, 1992, but in fact 
that examination was conducted on May 24, 2002.)  

The veteran filed his instant claim of service connection for 
tinnitus on November 21, 2001, and the Board notes that this 
is the first mention of "tinnitus" in the file to that 
point.  He underwent a VA audiological evaluation in May 2002 
that diagnosed bilateral intermittent tinnitus; this is the 
first clinical diagnosis of tinnitus of record.  

The RO initially denied service connection because there was 
no evidence that the tinnitus was incurred in service (see 
rating decision issued in July 2002), but the RO ultimately 
granted service connection under the benefit-of-the-doubt 
doctrine (see rating decision on appeal, issued in December 
2003).  

The RO assigned an effective date of November 21, 2001, the 
date VA received the petition to reopen the claim.  

Based on review of the evidence above, the Board notes that 
there is no evidence whatsoever that the veteran asserted a 
claim of service connection for tinnitus prior to November 
21, 2001.  

The Board also finds that VA had no indication that the 
veteran had tinnitus until the VA audiological evaluation in 
May 2002, so there is no basis on which to find that an 
informal claim for tinnitus could or should have been 
inferred.  

The Board notes as a final point that the claim was received 
on November 21, 2001.  As noted, under 38 C.F.R. 
§ 3.400(b)(2) the effective date is the date of the receipt 
of the claim or the date the entitlement arose, whichever is 
later.  



ORDER

The claim for an effective date earlier than November 21, 
2001, for service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


